Case 3:19-cv-00185-RLY-MPB Document 37 Filed 12/23/19 Page 1 of 1 PageID #: 250




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

 MAJOR WIRE INDUSTRIES, LTD.,                        )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 3:19-cv-00185-RLY-MPB
                                                     )
 JAMES SILER, et al.                                 )
                                                     )
                              Defendants.            )

          ORDER ON MOTION FOR EXTENSION OF SETTLEMENT DEADLINE

        This matter is before the Court on Major Wire Industries, Ltd.’s unopposed Motion for

  Extension of Settlement Deadline. (Docket No. 36). The Court GRANTS the request and

  ORDERS the deadline for Plaintiff to submit a motion to dismiss or a stipulation of dismissal

  be extended to January 31, 2020.

        SO ORDERED this 23rd day of December, 2019.




Service will be made electronically on all ECF-registered counsel of record via email generated
by the court’s ECF system.




                                                 1
